IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60178
                        Conference Calendar



ROBERT E. MACK,

                                         Plaintiff-Appellant,

versus

ROBERT JOHNSON, Commissioner; JOHN BEARRY,
Medical Director, Unit 42; EMMITT SPARKMAN,
Superintendent; UNKNOWN THAXTON,
Maintenance Supervisor,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:02-CV-34-D-B
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert E. Mack, Mississippi prisoner # 25525, appeals from

the district court's dismissal of his civil rights complaint for

failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).   Mack argues that the defendants were

deliberately indifferent to his serious medical needs and to a



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60178
                                -2-

substantial risk of harm caused by a leaky shower at his place of

incarceration.

     Mack was treated for injuries sustained to his neck and back

after he slipped and fell in a puddle of water on the floor of

his cell.   We conclude that Mack's complaints concerning the

medical treatment that he received fail to rise to the level of

deliberate indifference.   See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991); see also Norton v. Dimazana, 122 F.3d 286,

292 (5th Cir. 1997).   As for Mack's complaint that the defendants

knew about the leak in the shower but failed to repair it, we

conclude that, at most, Mack alleges a claim of negligence, which

is not actionable under 42 U.S.C. § 1983.     See Daniels v.

Williams, 474 U.S. 327, 332-36 (1986); Marsh v. Jones, 53 F.3d
707, 711-12 (5th Cir. 1995).   Accordingly, the district court did

not err when it dismissed Mack’s complaint for failure to state a

claim for which relief may be granted.    This appeal is,

therefore, frivolous and is DISMISSED as such.     See 5TH CIR.

R. 42.2; see also Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).

     The dismissal of this appeal as frivolous and the district

court's dismissal of this lawsuit as frivolous constitute two

strikes for purposes of the 28 U.S.C. § 1915(g) bar.     Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    We caution Mack that

once he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is
                          No. 02-60178
                               -3-

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     DISMISSED AS FRIVOLOUS; WARNING ISSUED.